              Case 4:19-cv-02184-PJH Document 112 Filed 09/18/20 Page 1 of 5



 1   John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: jk@czrlaw.com
     Of Attorneys for Plaintiffs
 5
     Deborah A. Bianco, Pro Hac Vice
 6
     14535 Bel-Red Road, #201
 7
     Bellevue, WA 98007
     (425) 747-4500
 8
     Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
 9   And Mya

10   Carol L. Hepburn, Pro Hac Vice
     PO Box 17718
11   Seattle, WA 98127
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica
15                               UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
17

18
      “Amy,” et. al.,                                     Case No: 4:19-CV-02184PJH
19

20                                  Plaintiffs,           SUPPLEMENTAL DECLARATION OF
                                                          CAROL HEPBURN IN CLARIFICATION
21    v.                                                  OF PLAINTIFFS’ REPLY ON
                                                          PLAINTIFFS’ MOTION TO STRIKE
22    RANDALL STEVEN CURTIS
                                                          AFFIRMATIVE DEFENSES
23

24
                                             Defendant.   NOTE ON MOTION CALENDAR:
                                                          Date: October 5, 2020
25
                                                          Time: 9:00 a.m.
26                                                        Judge: Honorable Phyllis J. Hamilton
27
                                                          Chief United States District Court Judge

28
     SUPPLEMENTAL DECLARATION OF CAROL L. HEPBURN IN
29   CLARIFICATION OF PLAINTIFFS’ REPLY ON
     PLAINTIFFS’ MOTION TO STRIKE AFFIRMATIVE
30   DEFENSES- 1

31
              Case 4:19-cv-02184-PJH Document 112 Filed 09/18/20 Page 2 of 5



 1

 2

 3

 4
            I, CAROL L. HEPBURN hereby declare as follows:
 5
            1. I am an attorney licensed to practice law in the States of Washington and Oregon, and I am
 6

 7   admitted Pro Hac Vice for this case, in the State of California.

 8          2. I represent the Plaintiffs herein. I make this Declaration in support of Plaintiffs’
 9
     Supplemental Reply in Support of Plaintiffs’ Motion to Strike Affirmative Defenses.
10
            3. I make this declaration to clarify language in Plaintiffs’ Reply brief (dkt. #111) at p.6
11
     ll.13-19 which I have been informed may be interpreted in a manner at odds with what was
12

13   intended to be communicated factually. In late July 2019 Plaintiffs’ counsel in this matter were

14   led to believe that Mr. Balogh had likely received identifying information concerning Plaintiffs
15
     from the Government during the course of the criminal prosecution. This belief was based upon
16
     statements made by Mr. Balogh and by his failure to answer direct questions concerning what, if
17
     any, identifying information he had received. This issue resurrected the concerns and
18

19   contentions with the Government that Plaintiffs’ counsel had had during the criminal prosecution

20   during the months of June and July 2018 in the underlying criminal case. At that time Plaintiffs’
21
     counsel and the prosecutors were in communication about the possibility that identifying
22
     information would be released by the Government to defense counsel as a part of the restitution
23
     process. Mr. Marsh’s statements referenced in the Reply brief herein were made concerning the
24

25   “prospect” of such release of identifying information without notice to the victims’ counsel. In

26   reality, we thereafter learned that no such release of information had in fact been made by the
27   Government, and a review of prior email correspondence, and closer reading of the proposed
28
     SUPPLEMENTAL DECLARATION OF CAROL L. HEPBURN IN
29   CLARIFICATION OF PLAINTIFFS’ REPLY ON
     PLAINTIFFS’ MOTION TO STRIKE AFFIRMATIVE
30   DEFENSES- 2

31
              Case 4:19-cv-02184-PJH Document 112 Filed 09/18/20 Page 3 of 5



 1   stipulation sent to victims’ counsel before filing with the court showed that the Government was
 2
     not mandated by the stipulation to disclose such information.
 3
            4.      The proposed stipulation (dated June 25, 2018) between the Defendant Curtis and
 4
     the Government was provided to victims’ counsel prior to filing with the court and entry of the
 5

 6   order upon which it was based. However, due to the press of other matters with short timelines

 7   on victims’ counsel’s agenda at that time, victims’ counsel did not have an opportunity to talk
 8
     directly to the prosecutors about the stipulation and process involved prior to the filing of the
 9
     stipulation. Victims counsel interpreted the filing of the stipulation, (and particularly the
10
     wording “the United States seeks to produce to the defense certain highly confidential discovery
11

12   material”) and subsequent entry of the order as providing for the release of the identifying

13   information regardless of the victims’ concerns. (Dkt. #89 in U.S. v. Curtis, 16-cr-00510.)
14
     Subsequent contentious conversations ensued between prosecutors and victims’
15
     counsel. Victims’ counsel were ultimately assured in 2018 that no such release of identifying
16
     information had been made. In 2019 when Mr. Balogh intimated that he had in fact received
17

18   such information and refused to respond to direct questions as to whether he had or had not

19   received such information, the Plaintiffs’ counsel were again worried about disclosure of the
20   victims’ identifying information.
21
            5.      The purpose of this Declaration is to clarify the factual statements made in the
22
     Reply memo and to correct any possible inferences that the Plaintiffs’ counsel believe that the
23

24   prosecutors in the underlying criminal matter may have committed any improper acts or violated

25   the victims’ rights under the CVRA. Such is not the case. While there were concerns in mid
26   2018 and again in 2019 a review of the entire circumstances demonstrates that no such improper
27

28
     SUPPLEMENTAL DECLARATION OF CAROL L. HEPBURN IN
29   CLARIFICATION OF PLAINTIFFS’ REPLY ON
     PLAINTIFFS’ MOTION TO STRIKE AFFIRMATIVE
30   DEFENSES- 3

31
              Case 4:19-cv-02184-PJH Document 112 Filed 09/18/20 Page 4 of 5



 1   acts or failure to communicate took place. It is not the intention of Plaintiffs’ counsel to assert
 2
     that any wrongdoing took place.
 3
           I hereby declare under penalty of perjury under the laws of the United States of America
 4
     that the foregoing it true and correct to the best of my knowledge.
 5

 6          DATED this 18th day of September, 2020.

 7

 8
                                                             CAROL L. HEPBURN, P.S.
 9
                                                             By_/s Carol L. Hepburn_________
10                                                           Carol L. Hepburn , Pro Hac Vice
11
                                                             200 First Ave. West, Suite 550
                                                             Seattle, WA 98119
12                                                           (206) 957-7272
                                                             (206) 957-7273 fax
13                                                           Email: carol@hepburnlaw.net
                                                             Attorney for Plaintiffs Lily, Sarah,
14
                                                             Skylar, Savannah, Sally, Sierra, Violet,
15
                                                             Amy, Erika, Tori, Jenny, and Jessica

16

17

18

19

20

21

22

23

24

25

26

27

28
     SUPPLEMENTAL DECLARATION OF CAROL L. HEPBURN IN
29   CLARIFICATION OF PLAINTIFFS’ REPLY ON
     PLAINTIFFS’ MOTION TO STRIKE AFFIRMATIVE
30   DEFENSES- 4

31
            Case 4:19-cv-02184-PJH Document 112 Filed 09/18/20 Page 5 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SUPPLEMENTAL DECLARATION OF CAROL L. HEPBURN IN
29   CLARIFICATION OF PLAINTIFFS’ REPLY ON
     PLAINTIFFS’ MOTION TO STRIKE AFFIRMATIVE
30   DEFENSES- 5

31
